Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 20, please replace “A machine-readable medium” with “A non-transitory machine-readable medium”.
In claim 21, please replace “The machine-readable medium” with “The non-transitory machine-readable medium”.
In claim 22, please replace “The machine-readable medium” with “The non-transitory machine-readable medium”.
In claim 23, please replace “The machine-readable medium” with “The non-transitory machine-readable medium”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims present a clear scope, which falls within one of the four statutory categories of invention, and which is neither anticipated by nor obvious in light of the prior art.  As such, the claims are in condition for allowance.
Claims 1-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Summary of the newly cited prior art
US 2002/0094081 taught a communication system which utilized a timestamp as a pointer into a previously generated keystream in order to find the appropriate portion of the keystream for encryption and decryption. They did not teach using a portion of an encoded pointer to derive a first tweak, which is then used along with a key to generate a keystream.
US 2007/0201691 taught a storage system which utilized a pointer to determine the appropriate key for decrypting data. They did not teach using a portion of an encoded pointer to derive a first tweak, which is then used along with a key to generate a keystream.
Cited by the applicants, but apparently the closest prior art, US 2016/0092702 taught a system for encryption and decryption including creating tweaks and using a secret key along with the tweak to encrypt and decrypt information.  However, the data being encryption and decrypted was a portion of the indirect address.  They did not teach or suggest using a portion of an encoded pointer to derive a first tweak, which is then used along with a key to generate a keystream, which is then used to decrypt data pointed to by the encoded pointer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491